COURT OF CRIMINAL APPEALS WRIT NO._ WR-82,778&Ol
TARRANT COUNTY, TX. WRIT NO.C-396-010272-1152016-A
EX PARTE

IN THE COURT OF CRIMINAL APPEALS OF
TEXAS, IN AUSTIN, TX.

609¢09¢09¢03¢0'>

DESMOND LEDET

TIME FILED STAMPED COPIES PROVING THE APPLICANT FILED OBJECTIONS

TO THE STATE'S PROPOSED FINDINGS OF FACT/LEGAL CONCLUSIONS & THE

TRIAL COURT'S ADOPTION OF THOSE SAME SAID FINDINGS AND CONCLU%»"
SIONS IN THE TRIAL COURT IN A TIMELY MANNER.

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

The Applicant, Desmond Ledet, has attached on the following pa-
ges(p. 3 & 4 of this notice) the first pages of his objection to
the State's proposed findings and legal conclusions, and his ob-
jection to the trial court's adoption of those inaccurate and in-
complete findings. They were filed with the trial court based on

the "Prison mailbox Rule" well in advance of the actual date now;

on the time filed stamps. Campbell v. State, 320 S.W.3d 338, 339

 

(Tex.Crim;App.ZOlO). The Applicant placed a self addressed sta-
mped envelope in the envelope he filed with each of the documents
now attached and nequested the Tarrant County Clerk return to him
a full time filed stamped copy of each document. Unfortunately
the Clerk only sent the Applicant in prison a copy of the first
page of each document. Which is unusual since in the past the
Clerk had always returned a full copy of each document filed.

The original objection to the State's proposed findings(filed be-

fore Applicant was made aware the trial court adopted them) was 9

 

pages and covered a lot. The applicant's mom is going to see the
Clerk to get the full copies.(they will be s 'E§G;§§Ug§§:}é§@t as
COUHTGFCH|M!NAL APPEALS

soon as the Applicant get's them).

FEB 23 2015

proof p.l

 

The sole purpose of the Applicant sending your Court proof of
his objections in the trial Court is so that you may know that
the various objections v to the trial court's adopted fact find-
ings and legal conclusions,now being filed straight to your Court
have to be made to your Court,because unbeknowest to the Applicar
ant, the trial court had already forwarded the writ, etc. to
your Court before the Applicant's objections attached reached the
trial Court by mail. The Applicant did not lay down on his clai-
ms and objected in the trial court as soon as he was made aware
of theiState's proposed findings/legal conclusions, and the tri-
al court's adoption of them since they are not supported by the
record or the law of this Court or that of the U.S. Supreme Cou-
rt.

Respectfully

   
 

DESMOND LEDET #01651095
Telford Unit

3899 State Hwy.98€

New Boston, TX 75570

NOTE: MTHE STATE WAS PROPERLY SENT COPIES OF THE ATTACHED OBJECT+
IONS BACK WHEN THEY WERE FILED WITH THE CLERK IN TARRANT
COUNTY, YET THEY NEVER RESPONDED. OF COURSE THE STATE WAS
WELL AWARE BEFORE THE APPLICANT THAT THE WRIT HAD ALREADY
BEEN FORWARDED TO YOUR COURT-

  

SEE NEXT TWO PAGES(Time filed first pages of objections in
trial court). I do not know if the Tarrant County Clerk
forwarded the full objections to your Court since the writ

had already been sent to you when these Objections were fi-
led).

proof p.2

A F|LEED
MAMBMTEX&§RK

 

FEB'O 2 2015
NO.C-396-010272-1152016~A -UME {~L%QF
BY ;AIZE; DENHY

Ex.PARTE § IN THE 396th JUchIAL

§

§ DISTRICT coURT oF

§
nEsuoNo LEnET § TARRANT couNTY,Tx

\OBJECTION TO THB TRIAL COURT'S ADOPTIOR OF THE 'STATB'S PROPOSED
.~MEMORANDUH, FINDIUGS OF FACT AHD CONCLUSIONS OF LAW;”

no THE HoNoRABLE duces oF THE ABovE sAIn couRT:?

The Applicant, Desmond Ledet, respectfully OBJECTS to the habe-
as trial Court’s adoption of the 'STATE'S PROPOSEb MEHORANDUM,
FINDINGS OF PACT AND CONCLUSIONS OF LAW." Prison mailroom rec-
ords will show that the Applicant did not receive a copy of the
trial Court's signed ORBER adopting the above said State's propos-
ed findings and conclusions until Jan. 281 2015. This objection
is being placed in the Prison mailbos the next day on Jan.29, 20-
15.(filed under ”Prison Mailbox Rule"). The Applicant OBJECTS on
the basis that the trial Court has adopted grossly incorrect and
inaccurate findings and legal conclusions that conflict with the
record. And has failed to investigate/develop critical facts.

3 days ago on Jan. 26, 2015(without yet knowing the trial Court
erroneously adopted the above said findings and conclusions) the
Applicant mailed this Court his "PART l: APPLICANT'S EMBRGBNCY
Q§g§CTION TO THE "STATE'S PROPOSED HEHORANDUH, FINDINGS OF FACT
AND CONCLUSIONS OF LAW.F THAT OBJECTION IS NOW I N C 0 R P 0 R-
A'T E D B Y R E F E R E N CiE INTO THIS OBJECTION FOR ALL
OF THE OBJECTIONS AND REASONS THE APPLICAHT NOW OBJECTS TO THE'

TRIAL COURT'S ADOPTION OF THE ”STATE'S PROPOSED...FINDINGS...'

Respectfully Submitted,

p.l of 2
proof p.3

FlLED
THQN@§MBEWSMRK

 

FEB `0 2 2015
TIME /_ 5 *”/"0
NO .C~396-010272-1152016 A BY cfc il ./ DEpu.W

EX PARTE § IN THE 396th JUDICIAL

§

§ DISTRICT coURT oF

' §

DESMOND LEDBT § TARRANT couNTY, TX

PART l: APPLICANT'S EMERGENCY OBJECTION TO THE ”STATE'S PROPOSED
MEMORANDUM, FINDINGS OF FACT AND CONCLUSIONS OF LAW”

TO THE HONORABLE JUDGE OF THE ABOVE SAID COURT:
The Applicant, Desmond Ledet, respectfully 0 B J E~C T S to

the State's proposed "...Memorandum,_Findings Of Fact And Conclu-
sions of Law." The Applicant filed this objection on on Jan. 26
by placing it in the Prison mailbox at the Telford Unit. Prison
mailroom records will verify that he did not receive a copy of
the "State's Proposed...Findings..." until Jan. 26, 2014. _The
Applicant presents the following:

A: The State erroneously ask this Court to adopt a Finding
that: "This Court finds Hon. Fortinberry's affidavit cred-
ible and supported by the record."(Item #45, State's pro-
posed findings) Fortinberry's affidavit is under review
by the State Bar-q A second Grievance has been filed on
the fact that he presented multiple false material facts
in his affidavit violating Tex. Disciplinary R. Prof. Con-
duct 3.03(a)(1) etc.; The Grievance is detailed in the
form of a brief, over 100 pages, with multiple attachments
as exhibits from the reporter's record, the writ record,
copies of the Application/Memorandum, etc. thathROVE BE-
YOND ANY DOUBT THAT FORTINBERRY'S AFFIDAVIT IS_NOT CREDI-
BLE; PROVING HIS AFFIDAVIT IS PERJURIOUS. Because Hon.
Fortinberry also lied in his Affidavit about how many po-
lice reports were attached to the writ Application and a-
bout what those reports contain COPIES OF THOSE REPORTS,
ETC. ARE ALSO FILED ALONG WITH THAT GRIEVANCE.

B: The Applicant has already filed motions/objections with
this Court, and copies for the State proving Fortinberry's
Affidavit is not credible. Respectfully this Court must.
reject the State's proposition and truthfully admit in
it's findings that Fortinberry's affidavit is notcredible
See Ex parte Reed, 271 S.W.3d 698, 729(Tex.Crim.App.2008)

C: “The State has mistakenly asserted in it's proposed find-
ings that the Applicant's Ground #20 is a Prosecutorial
MiSCOnduCt GrOund, WHEN IN FACT IT IS AN INEFFECTIVE AS-

f'i O%`°/

proof p.4